Citation Nr: 1404245	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for alopecia areata.

2.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for right shoulder tendonitis/strain.

4.  Entitlement to service connection for left shoulder tendonitis/strain.

5  Entitlement to service connection for right ankle pain, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for left ankle pain, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to October 2006.  The Veteran's DD-214 confirms two tours in Iraq, including from April 2003 to March 2004 and from January 2006 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified before the Board at a hearing.  In a November 2013 letter, the Veteran was advised that the Veterans Law Judge who conducted the hearing in 2010 is no longer employed by the Board.  Since the regulations provide that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was asked if he wished to have another hearing.  38 C.F.R. § 20.707 (2013). The Veteran did not respond to the letter within 30 days and the appeal was forwarded for adjudication.

In February 2011, the Board remanded the appeal to attempt to retrieve potentially outstanding medical records and to afford the Veteran VA examinations in connection with his claims.  The Board now finds that the Veteran's appeal must again be remanded on the claimed entitlements the Board is not granting in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issues of entitlement to service connection for alopecia areata and service connection for a respiratory disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran experienced bilateral pain, stiffness and decreased range of motion in both shoulders in service.

2.  Within one year of service, limitation of motion, pain and stiffness were noted in both shoulders and bilateral strain was diagnosed, left worse than right.

3.  Currently, the Veteran has diagnoses of degenerative joint disease in his left shoulder and right shoulder strain.

4.  Resolving reasonable doubt in the Veteran's favor, the onset of degenerative joint disease in the left shoulder and right shoulder strain occurred in service.

5.  The Veteran sprained his left ankle during service and experienced pain and decreased range of motion thereafter.

6.  Within one year of service, bilateral ankle pain and limitation of motion was noted on examination with no clinical evidence of disease.

7.  Currently, the Veteran has a diagnoses of bilateral ankle strain.

8.  Resolving reasonable doubt in the Veteran's favor, the onset of bilateral ankle strain occurred in service.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative joint disease in the left shoulder have been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right shoulder strain have been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right ankle strain have been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left ankle strain have been met. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.




II.  Service Connection Generally

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including degenerative joint disease (a.k.a. arthritis), may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

If evidence of a chronic disease under section 3.309(a) is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.   

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

After considering the evidence of record under these laws and regulations and by resolving the benefit of the doubt in favor of the Veteran, the Board concludes that service connection for degenerative joint disease (DJD) of the left shoulder and strain in the right shoulder, left ankle and right ankle may be granted.

III.  The Shoulders

The medical evidence of record shows that the Veteran currently has DJD in the left shoulder and right shoulder strain.  See May 2011 VA examination report.  Thus, the remaining question is whether the current DJD of the left shoulder and right shoulder strain are at least as likely the result of a disease or injury in service as the result of any other cause or factor.

The Veteran asserts he developed on-going bilateral shoulder pain and stiffness after breaking down doors while on raids in Iraq.  He stated he sought treatment while in service and took Motrin for the pain.  In a March 2004 post-deployment health assessment, the Veteran indicated he had joint pain during his deployment and also at that time, although it was not specified which joints.  Records from the Veteran's second tour of duty in Iraq (January 2006 - August 2006) and a separation examination do not appear in the claims file.  The available STRs are unremarkable for any complaints, treatment or diagnoses related to the shoulders.  

The Veteran filed his claim eight months after separation from service in June 2007.  An August 2007 VA primary care record indicates the Veteran had bilateral rotator cuff tendonitis.  X-rays were normal.  At an October 2007 VA examination, the Veteran was diagnosed with bilateral shoulder strain.  Tendonitis was not noted.  On physical examination, the range of motion in both shoulders was limited, left greater than right.  

For VA purposes, normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

In October 2007, one year following separation from service, the Veteran had left shoulder range of motion to 105 degrees of flexion, 100 degrees of abduction, 65 degrees of external rotation, and 55 degrees of internal rotation.  He had right shoulder range of motion to 115 degrees of flexion, 110 degrees of abduction, 70 degrees of external rotation and 70 degrees of internal rotation.

In July 2009, mild arthritis in the left shoulder was assessed.

In March 2011, the Veteran underwent a VA examination.  The claims file was reviewed.  The examiner noted a "marked restriction of [the] left shoulder."  Pain, stiffness, tenderness and "burning/twitching" were noted.   The examiner diagnosed DJD in the right shoulder and left shoulder strain (the Board notes that the DJD was found to be in the left shoulder and a strain in the right shoulder on a subsequent May 2011 VA examination and objective examination demonstrates the disability in the left shoulder is worse than that in the right).  The examiner opined that the DJD and strain were not related to events that occurred during service.  His opinion was based on the lack of evidence of complaints or treatment in the STRs.  

In May 2011, the Veteran had another VA examination of his shoulders with a different examiner.  The examiner reviewed the claims file.  The Veteran informed the examiner his pain began while in Iraq.  He stated that over the years, he had noted bilateral shoulder pain and decreased range of motion.  On objective examination, the examiner recorded right shoulder range of motion to 120 degrees of flexion, 135 degrees of abduction, 50 degrees of external rotation, and 50 degrees of internal rotation.  Left shoulder range of motion was to 90 degrees of flexion, 90 degrees of abduction, 45 degrees of external rotation and 45 degrees of internal rotation.  The examiner diagnosed DJD in the left shoulder and right shoulder strain.  

The examiner determined it was less likely than not that the left shoulder DJD and the right shoulder strain were caused by or aggravated by service.  Her rationale was that there was no documentation of a chronic shoulder condition in service and the Veteran did not report a problem to a medical provider until 10 months after separation from service.  The examiner concluded: "Although he was seen for the claimed condition within a year, it appears he could have other possible source [sic] for his injuries".  This included his employment as a Tai Kwon Do instructor.  VA treatment records reflect the Veteran started teaching Tai Kwon Do in 2007 and continued to be involved with the sport until as recently as 2011.

Although the Board finds the rationale supporting the March 2011 and May 2011 examiners' opinions to be inadequate, there is enough evidence of record for the Board to resolve the benefit of the doubt in the Veteran's favor and grant the Veteran's shoulder claims instead of remanding them for additional development.

The VA examiners provided negative nexus opinions relying primarily on the lack of documentation of shoulder problems in the STRs.  No consideration was given to the lay evidence of in-service symptomatology.  The Veteran is competent to report on matters within his personal knowledge, such as experiencing pain and decreased range of motion in his shoulders.  See 38 C.F.R. § 3.159.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's DD-214 states he was a Cannon Crewmember, Military Operations Specialty 13B20.  This MOS indicates the Veteran was involved in combat and worked with artillery and participated in reconnaissance operations.  The Board finds no reason to disbelieve the Veteran's contention that he injured his shoulders during service.  The significant limitation of motion seen upon objective examination within a year after separation from service further supports the Veteran's claim that his shoulder disabilities had their onset prior to separation from service.

As for the left shoulder, the Veteran currently has a diagnosis of DJD, a chronic condition.  Given the Veteran's lay testimony regarding symptoms in service and the presence of similar symptoms and significant limitation of motion present within a year of separation from service, the presence of DJD in service can be legitimately questioned.  Given that there is evidence, albeit not documented, that a chronic disease existed in service and evidence of continuing symptoms since, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's DJD of the left shoulder had its onset in, or is otherwise the result of a disease or injury incurred in, active service.   The Board will resolve reasonable doubt in the Veteran's favor and grant service connection for DJD in the left shoulder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

As for the right shoulder,  the Veteran currently has a diagnosis of strain which is defined as an overstretching or overexertion of the musculature.  See Dorland's Illustrated Medical Dictionary, 1803 (31st ed. 2007) (defining 'strain').  The Veteran had the same diagnosis in October 2007, a year after separation from service and range of motion was limited.  The May 2011 examiner's opinion seems to suggest that it is not medically possible to determine whether the Veteran's activities in service or his participation in Tai Kwon Do for several months after service caused his right shoulder strain.  The Board concludes that the evidence is in relative equipoise as to whether the strain in the Veteran's right shoulder had its onset in service or shortly thereafter.  

The Board acknowledges that there is scant x-ray evidence in the record and that 'strain' is not considered a chronic condition that is afforded any presumptions when it comes to analyzing a claim for service connection.  In addition, the Board recognizes that the evidence of record does not establish beyond all doubt that the Veteran has a strain in his right shoulder that is related to his military service, but that is not the evidentiary standard which applies. Rather, given that there is at least as much evidence in favor of the claim as against it, all reasonable doubt shall be resolved in the Veteran's favor and service connection will be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

IV. The Ankles

The medical evidence of record shows that the Veteran currently has diagnoses of bilateral ankle strain.  See May 2011 VA examination report.  Thus, the remaining question is whether the strains are at least as likely the result of a disease or injury in service as the result of any other cause or factor.

The STRs indicate a sprained left ankle while playing basketball during service in February 2001.  The sprain was treated with rest, ice, compression and elevation, an ace bandage and Motrin.  Follow-up records show improvement, but the Veteran still had complaints of pain.  The available STRs are unremarkable for any problems with the right ankle.

The Veteran filed his claim alleging ankle pain eight months after separation from service in June 2007. An August 2007 VA primary care noted bilateral tenderness and joint pain.

In October 2007, the Veteran underwent a VA examination and was assessed as having bilateral ankle pain with no clinical evidence of disease.  The Board notes, however, that on range of motion testing of each ankle, there appeared to be some limitation.

Pursuant to VA regulations, normal range of motion for ankle dorsiflexion is 0 to 20 degrees and for plantar flexion is 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  

In October 2007, one year after separation from service, dorsiflexion of the right ankle was 0 to 15 degrees and plantar flexion was 0 to 35 degrees.  Dorsiflexion of the left ankle was 0 to 15 degrees and plantar flexion was 0 to 35 degrees.

A December 2007 VA treatment record indicates the Veteran complained of right ankle pain after an incident at his job.   On physical examination, there was tenderness to palpitation and decreased range of motion of the right ankle joint.  X-rays were normal.  The assessment was right ankle sprain.

At the March 2011 VA examination, symptoms of stiffness and pain were noted.  On physical examination, limitation of range of motion in both ankles was shown.  The examiner diagnosed bilateral ankle sprain and opined that the bilateral ankle sprain was not related to events that occurred in military service.  He stated:

There are no STRs indicating the patient being seen by a medical provider in military service regarding these conditions other than an inversion injury of the left ankle in 2001.  X-rays were negative and the patient was diagnosed with a resolving ankle sprain.  There were no other examinations by a medical provider through separation.

At the May 2011 VA examination, the Veteran related that he avoided walking or standing more than ten minutes at a time.  He stated the pain was constant and worse in winter weather.  Again, limited range of motion bilaterally was noted on physical examination.  Dorsiflexion of the right ankle was 0 to 10 degrees and plantar flexion was 0 to 32 degrees.  Dorsiflexion of the left ankle was 0 to 10 degrees and plantar flexion was 0 to 30 degrees.

The examiner diagnosed bilateral ankle strain.  She determined it was less likely than not the Veteran's bilateral ankle strain was caused by service.  Her rationale was that there was no documentation of a chronic ankle condition in service and the Veteran did not report a problem to a medical provider until 10 months after separation from service.  The examiner concluded: "Although he was seen for the claimed condition within a year, it appears he could have other possible source [sic] for his injuries".  This included his employment as a Tae Kwon Do instructor.  VA treatment records reflect the Veteran was teaching Tai Kwon Do in 2007 and continued to be involved with the sport until as recently as 2011.

Although the Board finds the rationale supporting the March 2011 and May 2011 examiners' opinions to be inadequate, there is enough evidence of record for the Board to resolve the benefit of the doubt in the Veteran's favor and grant the Veteran's ankle claims instead of remanding them for additional development.

As with their opinions regarding the Veteran's shoulders, the VA examiners provided negative nexus opinions relying primarily on the lack of documentation of chronic ankle problems in the STRs.  The Board observes that indications of ankle pain and decreased motion have appeared in the record consistently since less than a year after the Veteran's separation from service and, as mentioned, the Veteran is competent to explain that during service he experienced similar symptoms. 

The May 2011 examiner's opinion seems to suggest that it is not medically possible to determine whether the Veteran's activities in service or his participation in Tai Kwon Do for several months after service caused his ankle strain.  The Board concludes that the evidence is in relative equipoise as to whether the strain in the Veteran's bilateral ankles began in service or shortly thereafter.  

The Board acknowledges that there is scant x-ray evidence in the record and that 'strain' is not considered a chronic condition that is afforded any presumptions when it comes to analyzing a claim for service connection.  Indeed, strain was not diagnosed in October 2007, although pain and limitation of motion were noted.  The Board concedes that the evidence of record does not establish beyond all doubt that the Veteran has bilateral ankle strain that is related to his military service, but that is not the evidentiary standard which applies. Rather, given that there is at least as much evidence in favor of the claim as against it, all reasonable doubt shall be resolved in the Veteran's favor and service connection will be granted for bilateral ankle strain. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

ORDER

Service connection for degenerative joint disease of the left shoulder is granted.

Service connection for right shoulder strain is granted.

Service connection for left ankle strain is granted.

Service connection for right ankle strain is granted.


REMAND

In its December 2010 remand, the Board instructed the RO to make another attempt to secure all the Veteran's service treatment records (STRs), to include any records from his second tour of duty in Iraq (January 2006 to August 2006) and a separation examination, if available.  An e-mail dated February 28, 2011 contains an initial request for such records.  No response to this e-mail appears in the claims file and it does not appear any subsequent efforts were made to determine whether or not the requested records can be obtained.  On remand, the RO must again attempt to retrieve these records or execute a formal finding of unavailabity to be placed in the claims file.

I.  Alopecia Areata

The Veteran contends that his hair loss is secondary to wearing a helmet during service and being exposed to extreme heat.  He claims that he did not have hair loss prior to service, he is too young to have hair loss and no men in his family have hair loss.  A year following separation from service, in October 2007, a VA examiner noted three areas of annular alopecia on the Veteran's scalp.  The examiner did not provide an opinion as to whether the alopecia was caused by or a result of service.

In the body of the Board's 2010 remand, it was noted that an examination and medical opinion as to the etiology of the Veteran's alopecia was necessary prior to adjudicating the claim.  Such a request did not appear in the remand instructions and an examination was never conducted.

The Board cannot make its own independent medical determinations and is prohibited from exercising independent judgment to resolve medical questions.  Id.; see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Willis v. Derwinski, 1 Vet. App. 66 (1991).  When, as here, the medical evidence of record is insufficient in the opinion of the Board, the Board must supplement the record by seeking a medical examination or opinion before the claim can be decided.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a remand is necessary to afford the Veteran a VA examination and obtain a medical opinion.

II.  Respiratory Disability

The Veteran contends he did not have shortness of breath prior to entering the military and that it started while he was deployed to Iraq after breathing "oil and smoke on the battlefield."  See July 2010 Statement in Support of Claim.  At his December 2010 hearing before the Board, the Veteran indicated he saw someone in Iraq about his symptoms and that person told him he had asthma.  

Initially, the Board notes that, as a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, such as experiencing shortness of breath or trouble breathing.  See 38 C.F.R. § 3.159.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to provide a diagnosis of a complex medical condition, such as asthma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In this case, neither shortness of breath nor asthma was noted on the Veteran's July 1999 entrance examination.  On his December 2004 post-deployment health assessment (after his first deployment), he denied having difficulty breathing and on his December 2005 pre-deployment health assessment (prior to his second deployment), there is no indication that he had asthma or shortness of breath.  As there is no separation examination in the record and no STRs for the period between January 2006 and October 2006, it is not possible to know whether the condition was noted in the STRs prior to the Veteran's separation from service.  The only evidence of the presence of asthmatic symptoms in service, other than the Veteran's own statements, appears as a penciled notation on an undated health questionnaire for dental treatment.

Eight months after separation from service, in June 2007, the Veteran filed his claim.  In October 2007, a pulmonary function test was administered and spirometry and lung volumes showed mild restrictive impairment.  The use of an albuterol inhaler was noted, although there was no indication when the Veteran began using it.

Pursuant to the February 2011 remand instructions, the Veteran underwent a VA examination with a physician in March 2011 to address the nature and etiology of his shortness of breath.  The examiner reviewed the claims file.  He opined that there was no evidence of asthma and diagnosed mild restrictive lung disease.  He concluded the lung disease was "not related to events that occurred in military service."  His rationale was that there are no STRs that indicate a chronic respiratory condition.
As noted in the Board's previous remand, service connection may be established for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2013).  Here, 38 C.F.R. § 3.317 will not apply as there is a diagnosis of restrictive lung disease.  In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In this case, there is competent evidence that the Veteran has a diagnosis of restrictive lung disease.  The Board also finds competent evidence provided by the Veteran that he experienced shortness of breath during service which he had not experienced prior to service.  In certain cases, where symptoms of a chronic disease are shown in service, but the disease is not diagnosed as chronic during service, a continuity of symptomatology can establish the nexus to service needed to grant service connection.  This theory only applies to those diseases defined as chronic and listed under 38 U.S.C.A. §1101(3) and 38 C.F.R. § 3.309(a) of VA regulations.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Lung disease does not appear on that list and therefore, service connection for the Veteran's lung disease cannot be presumed and a medical opinion showing a connection between the Veteran's diagnosis and service is necessary to grant the claim.

Considering the evidence, the Board finds that the rationale given by the VA examiner in March 2011 is inadequate.  The examiner did not consider the Veteran's statements regarding the onset of his symptoms and provided no discussion of the possible etiology of the lung disease if it did not have its onset in service.  On remand, the examiner must consider the competent statements of the Veteran and explain more fully the possible etiology of the Veteran's lung disease, i.e., if the lung disease did not have its onset in service, when did it start and what factor or factors may have caused it.  If the examiner is unable to make a determination without resorting to speculation, he or she must fully explain.

Another attempt to retrieve the 2006 STRs must be made on remand as determining whether or not shortness of breath was noted in service will be helpful when considering the claim.  In the event the records cannot be found, the examiner should resolve the doubt in favor of the Veteran and concede that he is telling the truth regarding the onset of his shortness of breath.
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain service treatment records not yet associated with the claims file, to include records from the Veteran's second deployment to Iraq (January 2006 to August 2006) and the Veteran's separation examination, if available.  If the records are not obtained after search possibilities have been exhausted, make a formal finding of the unavailability of service treatment records.  The formal finding must detail all actions undertaken in the records search.  38 C.F.R. § 3.159(c)(2).  Inform the Veteran about the missing service treatment records and of the efforts made to obtain the records.

2.  After the above development has been completed, and records are obtained to the extent available, schedule the Veteran for an examination with an appropriate specialist to determine the current nature and etiology of any alopecia found to be present.  All necessary studies or tests should be accomplished and the examiner must review all evidence in the claims file. 

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether the Veteran currently has alopecia, and if so, whether it is at least as likely as not that the Veteran's alopecia is etiologically linked to his service or any incident therein.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, i.e., that he experienced hair loss in service after wearing a helmet and that he was exposed to extreme heat.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After the above development has been completed, and records are obtained to the extent available, ask the March 2011 VA examiner to offer another opinion as to the etiology of the Veteran's restrictive lung disease based on the instructions in this REMAND.  If the same examiner is not available, schedule the Veteran for a new VA examination with an appropriate specialist to determine the current nature and likely etiology of the Veteran's restrictive lung disease.  This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should carefully consider all lay statements of the Veteran regarding the onset of his shortness of breath.  
Following a review of all lay and medical evidence of record, the examiner should provide an opinion as to the likelihood (likely, as likely as not, or unlikely) that there is a connection or nexus between the Veteran's restrictive lung disease and the shortness of breath he alleges he experienced in service.  

In other words, (a) is it at least as likely as not that the Veteran's restrictive lung disease manifested during service as it is likely that it began after service? (b) was the Veteran's shortness of breath an early manifestation of restrictive lung disease as opposed to being more likely due to some other cause or factor?

The examiner should note that restrictive impairment of the lungs was noted on a pulmonary function test on examination a year after separation from service and that no respiratory symptoms were noted on the Veteran's entrance examination.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
4.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

5.  Thereafter, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


